PriceSmart Announces Fourth Quarter and Fiscal Year Results of Operation; October Sales Also Announced San Diego, CA (November 7, 2008) – PriceSmart, Inc. (NASDAQ: PSMT, www.pricesmart.com) today announced its results of operations for the fourth quarter and fiscal year 2008 which ended on August31, 2008. For the fourth quarter of fiscal year 2008 net warehouse sales were $286.1 million, compared to $224.8million in the fourth quarter of fiscal year 2007. Total revenue for the fourth quarter was $292.0million, compared to $230.1 million in the prior year.The Company had 25 warehouse clubs in operation as of the end of fiscal year 2008 compared to 23 warehouse clubs in operation at the end of fiscal year 2007. Operating income in the fourth quarter of fiscal year 2008 was $12.9 million compared to operating income of $2.1 million in the fourth quarter of fiscal year 2007.Fourth quarter 2007 results included asset impairment and closure costs of $819,000 and a reserve of $5.5 million related to a potential settlement of pending litigation.Asset impairment and closure costs, including the final market valuation of the previously announced Put Agreement with PSC, S.A., were $465,000 in the fourth quarter of fiscal year The Company recorded net income attributable to common stockholders for the fourth quarter of $11.3 million or $0.39 per diluted share compared to a net loss of $2.9 million or ($0.10) per diluted share in the fourth quarter of fiscal year 2007.The net loss in the fourth quarter of fiscal year 2007 included a non-cash charge of $2.6 million ($0.09 per diluted share) related to the write-down of the Company’s investment in PSMT Mexico.In the current quarter, the Company recorded a reduction to tax expense of $3.5 million, reversing the valuation allowance related to deferred income tax benefits as a result of the improvement in current and future expected operating results for three of its foreign subsidiaries. Total revenue for fiscal 2008 increased 26.0% to $1,120 million from $888.8 million in fiscal year 2008 and net warehouse sales increased 26.3% to $1,098 million during that same period from $869.1 million in the prior year.For fiscal year 2008 the Company recorded operating income of $48.4 million and net income attributable to common stockholders of $38.1 million or $1.30 per diluted share.For fiscal year 2007 the Company recorded net income attributable to common stockholders of $12.9 million or $0.44 per diluted share. Commenting on the results, PriceSmart’s President, Jose Luis Laparte, said “Fiscal year 2008 was a good year for the Company with the successful opening of 2 new warehouse clubs in Guatemala and Trinidad and strong sales growth in all of our markets.Recent U.S. economic conditions are causing us to be more cautious about sales growth in the near future as history has shown that an economic slow-down in the U.S. generally has a negative impact on the economies in which we do business.However, the Company continues to pursue expansion opportunities.As previously announced, PriceSmart recently acquired properties in Panama and Costa Rica upon whichwe plan to build and operate two new warehouse clubs, in Panama relocating an existing club to the new club and in Costa Rica establishing a new, fifth club. Additionally, we are conducting due diligence reviews on two sites under contract, one in Trinidad and the second in the Dominican Republic, and we are also closely examining Colombia as a potential new market for multiple PriceSmart warehouse clubs.” The Company will file its Annual Report on Form 10-K for the year ended August 31, 2008 on or before November 14, 2008. PriceSmart also announced that for the month of October 2008, net sales increased 23.8% to $99.3 million from $80.2 million in October a year earlier.For the two months ended October 31, 2008, net sales increased 21.8% to $192.9million from $158.3 million in the same period last year.There were 25 warehouse clubs in operation at the end of October 2008 compared to 23 warehouse clubs in operation in October For the four weeks ended October 26, 2008, comparable warehouse sales for warehouse clubs open at least 12 full months increased 16.0% compared to the same four-week period last year.For the eight-week period ended October 26, 2008, comparable warehouse sales increased 15.6% compared to the comparable eight week period a year ago. About
